                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION


ANDRE PRICE                                            CASE NO. 5:19-CV-01237

VERSUS                                                 JUDGE TERRY A. DOUGHTY

CITY OF BOSSIER, ET AL.                                MAG. JUDGE KAREN L. HAYES


                                             RULING

       On January 27, 2020, the Magistrate Judge issued a Report and Recommendation [Doc.

No. 11], which recommended the granting of Defendants’ Motion to Dismiss [Doc. No. 3]. The

Magistrate Judge recommended the dismissal of Plaintiff Andre Price’s (“Price”) Fifth and

Eighth Amendment claims, his claims against Bossier City, and his state law claims against

Unknown Bossier City Police Officers, on the grounds that Price did not oppose dismissal of

those claims [Doc. No. 11, p.1].

       The Magistrate Judge further recommended dismissal of Price’s remaining excessive

force and physical brutality claims as barred by Heck v. Humphrey, 512 U.S. 477 (1994), and

Hudson v. Hughes, 98 F. 3d 868 (5th Cir. 1996), because Price’s allegations arose from a single

violent encounter—the same encounter that supported Price’s guilty plea to battery of an officer.

[Doc. No. 11, p. 6]. The Magistrate Judge concluded:

               Because Price pled guilty to battery of a police officer, his excessive
               force and physical brutality claims are barred by Heck v. Humphrey.
               In addition, Price does not oppose dismissal of his Fifth and Eighth
               Amendment claims, his claim against Bossier City, and his state law
               claims against Unknown Bossier City Police Officers. Accordingly,
               it is recommended that the motion to dismiss be GRANTED.
[Doc. No. 11, p.1]. The Magistrate Judge recommended that Price’s Complaint be dismissed in

its entirety, “in the absence of an amendment within the time delays for objection to this report

and recommendation.” [Doc. No. 11, p. 7].

       Price filed objections to the Report and Recommendation [Doc. No. 13]. Price objects to

the dismissal of his excessive force and physical brutality claims as being barred by Heck and

Hudson. Price further disagrees with the Magistrate Judge’s statement that he does not oppose

dismissal of his claims against Bossier City. He states that, although he does not object to the

dismissal of his Fifth or Eighth Amendment Claims, his claims against Unknown Employees of

the Bossier City Police Department, or his claims against the Bossier City Police Department, he

does object to the recommendation that his claims against the City of Bossier under Monell

and/or state law, including agency, respondeat superior, and/or vicarious liability claims under

state law be dismissed. [Doc. No. 13, p. 2]. He contends those claims should not be dismissed

for the same reasons his excessive force and physical brutality claims should not be dismissed.

        Price does not appear to center his arguments that the Report and Recommendation

should be rejected based on the merits of his original Complaint. His arguments in support of his

objections are based almost exclusively on the allegations he has made in his proposed First

Amended Complaint [Doc. No. 12-1]. However, in a separate Ruling, the Court has denied Price

leave to file his proposed First Amended Complaint, on the basis that it is futile and does not

state any plausible claims against Defendants.

       Because Price has tied his objections to the Report and Recommendation on his proposed

First Amended Complaint rather than the merits of his original Complaint, and for the additional

reasons set forth in the Court’s separate Ruling denying Price leave to file his proposed First


                                                 2
Amended Complaint, the Court finds that Price’s objections should be DENIED, and that the

Report and Recommendation should be ADOPTED. All of Price’s claims, including his claims

against the City of Bossier under Monell and/or state law, including agency, respondeat superior,

and/or vicarious liability claims under state law, should be DISMISSED WITH PREJUDICE.

       Monroe, Louisiana, this 18th day of March, 2020.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE




                                               3
